Harris, Justice.
The rule by which the court is to be governed, upon applications like this, is well stated in Sherman agt. Partridge, (11 How. 154.) The- same case is reported in 4 JDuer, 646. It must appear that there is nothing else to be litigated, except the right of the different claimants to the thing in question. The defendant in this case brings itself within that rule.
The bank holds the money for the true owner : it has no interest in the question to whom it belongs: it holds the money as the court will if the motion is granted, ready to be paid over to any party who majr succeed in establishing his right to it. Under such circumstances, it would be obviously unjust to compel the defendant, against its own will, to remain a defendant in the action, and perhaps liable for the costs of the litigation. It was against such injustice that the legislature intended to provide.
I think the receiver, who claims the fund, should be substituted as defendant. The provisions of the order should be the same as were prescribed in Van Buskirk agt. Roy, (8 How. 425.)